Citation Nr: 9901831	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C, both 
on a direct basis and as a result of exposure to Agent 
Orange.  

2.  Entitlement to an increased rating for Post Traumatic 
Stress Disorder (PTSD), currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a 
shrapnel wound to the left leg, to include a fracture of the 
left tibia and malunion with varus deformity, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to March 1970.  This appeal arises before the Board of 
Veterans Appeals (Board) from February 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied the veterans 
claim seeking entitlement to service connection for hepatitis 
C, both on a direct basis and as a result of exposure to 
herbicides.  The appeal also arises from a December 1997 
rating decision which granted entitlement to service 
connection and assigned a 10 percent rating for PTSD.  The 
appeal also arises from an October 1997 rating decision which 
granted an increased rating for residuals of a shrapnel wound 
to the left leg, to include a fracture of the left tibia and 
malunion with varus deformity from a noncompensable rating to 
a 20 percent rating.  

Although the issue of entitlement to an increased rating for 
tinnitus had originally been in appellate status, at the 
veterans July 1998 hearing , he stated that he no longer 
wished to pursue such appeal.  

The issue of whether the veteran has submitted new and 
material evidence in order to reopen a claim of entitlement 
to service connection for hearing loss is not before the 
Board.  In September 1980, the RO originally denied the 
veteran entitlement to service connection for hearing loss.  
In May 1995, the RO sent the veteran a letter informing him 
that they were denying his claim of entitlement to service 
connection for hearing loss.  In February 1996, the veteran 
indicated that he disagreed with such decision.  In March 
1996, the RO issued a statement of the case regarding such 
issue.  However, the veteran did not submit a Form 9 
regarding such issue until November 1996.  

In a February 1997 statement of the case, the RO mistakenly 
informed the veteran that the issue of entitlement to service 
connection for hearing loss had already been perfected.  In 
an October 1997 rating decision, the RO denied entitlement to 
service connection for hearing loss.  In December 1997, the 
RO granted the veteran entitlement to service connection for 
tinnitus.  In the rating decision, they wrote a note to the 
veteran saying, Because your claim was previously somewhat 
confusing in regard to hearing loss versus tinnitus, it is 
requested that you advise VA whether this action regarding 
tinnitus satisfies your claim pertaining to a hearing loss.  
If no response is received from you, it is assumed that you 
wish to continue your appeal regarding a hearing loss.  In 
subsequent statements the veteran indicated that he wished to 
pursue his claim of entitlement to an increased rating for 
tinnitus.  Finally, as noted above, the veteran indicated at 
his July 1998 hearing that he no longer wished to pursue his 
claim of entitlement to an increased rating for tinnitus.  
However, regarding the issue of service connection for 
hearing loss, as described above, that issue is not in 
appellate status.  Thus, the RO must inform the veteran that 
if he wants to pursue such claim, he should pursue new and 
material evidence in order to reopen it. 

The issues of entitlement to an increased rating for PTSD 
from 10 percent disabling and entitlement to an increased 
rating for residuals of a shrapnel wound to the left leg, to 
include a fracture of the left tibia and malunion with varus 
deformity, from 20 percent disabling will be addressed in the 
REMAND portion of this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that service connection is 
warranted for hepatitis C because either it was due to his 
exposure to Agent Orange while in Vietnam, or in the 
alternative, was incurred from treatment he received for 
shrapnel wounds while in service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
burden of presenting a well grounded claim for service 
connection for hepatitis C.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for entitlement to service connection for hepatitis C 
is plausible.  


CONCLUSION OF LAW

The claim for entitlement to service connection for hepatitis 
C is not well-grounded.  38 U.S.C.A. § § 1110, 5107 (West 
1991), 38 C.F.R. § § 3.303, 3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that at the veterans separation 
examination in March 1970, laboratory findings for serology 
reported cardiolipin - negative.  On the veterans March 
1970 report of medical history form, he placed a check in the 
no box to indicate that he did not have and had never had 
any reaction to a serum, drug, or medicine.  He placed a 
check in the yes box to indicate that he did have a 
history of broken bones.  Under that box, he wrote May 11, 
1969 in VietNam, leg.  In the physicians summary area, it 
was noted that the veteran suffered a fractured left leg in 
VietNam.  

Copies of VA Medical Center treatment records have been 
submitted from February 1980 to January 1997.  The veteran 
was hospitalized in January 1985 and again in December 1993 
for alcohol detoxification.  He was diagnosed in September 
1995 with increased liver function tests - probable alcoholic 
hepatitis.  He was diagnosed in October 1995 with increased 
liver function tests.  He was diagnosed in June 1996 with 
alcoholic liver disease.  He was diagnosed in August 1996 
with hepatitis C.  It was noted that he was positive for 
alcohol hepatitis and that he was still drinking.  

The veteran was afforded a hearing before the RO in June 
1997, a transcript of which has been associated with the 
claims folder.  Regarding the veterans claim of entitlement 
to service connection for hepatitis C, he stated that when he 
was treated for his shrapnel wounds in service that he was 
not aware of any blood transfusions, but did state that he 
remembered being hooked up to something.  He stated that he 
was treated for a broken leg in service for several months.  
He stated that he had a cast that covered his entire leg and 
that the cast was removed in March or April 1969, and that he 
left service in May 1969. 

The veteran was afforded a hearing before the RO in July 
1998, a transcript of which has been associated with the 
claims folder.  He did not testify about his claim for 
entitlement to service connection for hepatitis at this 
hearing.  


Analysis

Entitlement to service connection for hepatitis C, both on a 
direct basis and as a result of exposure to Agent Orange.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
certain chronic disorders if they become manifested to a 
compensable degree within one year from the date of discharge 
from active military service; or for any disease or injury 
diagnosed after discharge, when all of the evidence 
establishes that the disease or injury was incurred in 
service.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 
38 C.F.R. § 3.303 (d), 3.307, 3.309 (1998).

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The Court has established a three pronged test to determine 
whether a claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992).

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 C.F.R. § 3.307 (a) (6) 
(1998).  These regulations also specify the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are: chloracne, Hodgkins disease, non-Hodgkins 
lymphoma, porphyria cutanea tarda, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposis sarcoma, or 
mesothelioma), multiple myeloma, and respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx).  A list 
of soft tissue sarcomas is noted at the end of the 
regulation.  38 C.F.R. § 3.309 (e) (1998).  Furthermore, the 
Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, to 
specifically include skin cancer, or for any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted. 59 Fed.Reg. 341 (1994).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-524, 
Section 5, 98 Stat. 2725, 2727 through 29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  However, the United States  Court 
of Veterans Appeals (Court) has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 
supra.

The veterans claim for service connection for hepatitis C is 
not well-grounded.  As mentioned above, 38 C.F.R. § 3.309 (e) 
lists certain diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  However, hepatitis C is not one of the disorders 
listed in 38 C.F.R. § 3.309 (e).  Although the appellant 
contends that his hepatitis was caused by exposure to Agent 
Orange, he is not competent to provide evidence pertaining to 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Grottveit, 5 Vet.App. at 93.  Thus, since there 
is no presumption of a connection between herbicide exposure 
and the veterans hepatitis C, service connection cannot be 
allowed on a presumptive basis.  

Since service connection for hepatitis C can not be allowed 
on a presumptive basis, for the veteran to be granted service 
connection, he must show that his hepatitis C was incurred in 
or aggravated by service on a direct basis.  However, as will 
be explained below, the veterans claim is still not well 
grounded when considered on a direct basis. 

Regarding the first element of a well-grounded claim 
discussed in Caluza, the veteran does have a medical 
diagnosis of a current disability.  He was diagnosed in 
September 1995 with probably alcoholic hepatitis and in 
August 1996 with hepatitis C.  Regarding the second element 
of a well-grounded claim, the service medical records do not 
show specific treatment for hepatitis, but they do show that 
the veteran broke his leg while in Vietnam.  In fact, the 
veteran is service-connected for residuals of a shrapnel 
wound to the left leg, to include a fracture of the left 
tibia and malunion with varus deformity.   The veteran 
contends that he developed hepatitis C in the course of being 
treated for the shrapnel wounds during service.  

However, regarding the third element of a well-grounded 
claim, the evidence does not include medical evidence of a 
nexus between an inservice disease or injury and the 
veterans current hepatitis C.  In fact, the evidence does 
not show a diagnosis of hepatitis until September 1995, more 
than 25 years after the veteran left service.  Also, there is 
no evidence of treatment for hepatitis C during those 25 
years.  There is also no opinion by a medical professional 
that the veterans current hepatitis C had its onset in 
service.  

Although the veteran contends that he developed his current 
hepatitis C from treatment he received for shrapnel wounds 
while in service, the veterans self-reported history of the 
onset of the condition is not competent medical evidence to 
make the claim well grounded.  LeShore v. Brown, 8 Vet.App. 
406.  The veterans allegation that his current hepatitis C 
had its onset in service requires a medical opinion, and as a 
layman, the veteran is not qualified to provide such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492. 

The veteran has submitted medical evidence showing that he 
currently has hepatitis C, but there is no reference that 
would link his current hepatitis C to service.  As discussed 
above, medical evidence of a nexus between an in-service 
injury or disease and the current disability is required.  
See Caluza, supra.  As such evidence has not been presented 
regarding this claim, the claim is not well-grounded.  In the 
absence of a well-grounded claim, the appeal for entitlement 
to service connection for hepatitis C must be denied.  
Edenfield 8 Vet.App. 384.

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance the Board is of the opinion that the RO has 
associated with the claims folder all the available medical 
records for consideration.  Therefore, under the 
circumstances of this case, the VA has not been put on notice 
that relevant evidence exists, or could be obtained, which, 
if true, would make the veterans claim plausible.  
Robinette, 8 Vet.App. at 80.

Also the RO fulfilled its obligation under section 5103(a) in 
the statement of the case which informed the veteran of the 
reasons for the denial of his claim.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.


ORDER

Entitlement to service connection for hepatitis C is denied 
as not well-grounded.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the claim for an increased rating for PTSD, the 
veteran maintains that his PTSD is severe enough to warrant 
an increased evaluation from its current 10 percent 
evaluation.  

The rating schedule for determining the disability 
evaluations to be assigned for psychiatric disabilities was 
changed effective November 7, 1996.  In Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991), the Court of Veterans Appeals 
(Court) determined that where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  
However, inasmuch as the veterans claim for PTSD was filed 
after November 7, 1996, only the new regulations which became 
effective on November 7, 1996 need be considered in the 
veterans case.  

The RO adjudicated the veterans claim in December 1997 under 
the new criteria and determined that the veterans 
psychiatric disability was 10 percent disabling.  However, as 
the Court noted in Massey v. Brown, 7 Vet.App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable criteria.  In Massey, the Court 
reviewed a psychiatric rating and discussed the applicable 
criteria for rating psychiatric disabilities.  The Court 
noted that ratings must be based on medical findings which 
address the specific rating criteria. 

Similarly, in this instance, the December 1997 adjudication 
by the RO, which was based on a VA examination in October 
1997, is not based on medical findings that relate to the 
specific criteria in the rating schedule.  The examination 
report does not provide an adequate basis for relating the 
veterans symptoms to the applicable rating criteria.  The 
examination report includes some findings that relate to the 
rating criteria, but does not provide a thorough assessment 
of symptoms in terms of the applicable criteria.  For 
example, the examination report does not address all of the 
criteria for a 30 percent rating, such as whether the veteran 
has anxiety or suspiciousness, or whether he has panic 
attacks.  Also, while the examiner states that the veteran 
could remember three objects over five minutes, he does not 
indicate whether that finding is normal or whether it means 
he has memory loss, and if so, how much. 

In view of the Courts instructions in Massey, the veteran 
should be afforded another VA examination in which the 
examiner has access to the veterans medical history and 
access to the applicable rating criteria, thereby enabling 
the examiner to describe the veterans symptoms in terms 
consistent with the rating criteria.

Regarding the veterans claim for an increased rating for 
residuals of a shrapnel wound to the left leg, to include a 
fracture of the left tibia and malunion with varus deformity, 
the veteran maintains that his disability is severe enough to 
warrant an increased evaluation from its current 20 percent 
evaluation.  The veteran was afforded a VA orthopedic 
examination in May 1997.  However, the extent of the 
veterans disability is still not clear for rating purposes 
after such examination.  

In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
United States Court of Veterans Appeals (Court) held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1995) or 38 C.F.R. § 4.45 (1995).  It was 
also held that the provisions of 38 C.F.R. § 4.14 (1995) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

When the veteran was examined in May 1997, the examination 
conformed with some of the requirements set forth in DeLuca, 
but not all of them.  The examiner stated that range of 
motion of the left leg appeared to be slightly internally 
rotated, but that this could not be compared to the right leg 
since the veteran had recently fractured his right ankle.  
The examiner also did not comment on whether the veteran had 
pain on motion of his left ankle or whether pain 
significantly limited functional ability during flare-ups.  

In light of the need to determine the extent of the veterans 
residuals of a shrapnel wound to the left leg, the veteran 
should be afforded an examination that conforms to all of the 
requirements set forth in DeLuca.  In particular, the 
examiner should comment on whether the veterans left ankle 
or left knee exhibits symptoms of pain on use or during 
flare-ups and whether these symptoms would be likely to cause 
additional range of motion loss.

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should assure that copies of 
all recent records of treatment of the 
veterans psychiatric disorders and his 
right leg disorder are in the claims 
folder.

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  It is 
imperative that the veteran's claims 
folder and the new rating criteria for 
mental disorders, which became effective 
in November 1996, be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should then conduct a thorough 
psychiatric examination.  The findings of 
the examiner must address the presence or 
absence of symptoms set forth in the new 
criteria contained in the rating 
schedule.  All necessary special studies 
or tests including psychological testing 
and evaluation such as the Minnesota 
Multiphasic Psychological Inventory are 
to be accomplished.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  It is imperative that the 
physician include a definition of the 
numerical code assigned under that manual 
in order to assist the RO and the Board 
to comply with the requirements of 
Thurber v. Brown, 5 Vet.App. 119 (1993).  
A complete rationale for any opinion 
expressed must be provided.  The 
examiners report must include answers to 
the following questions:

a.  Does the veteran have a 
depressed mood?

b.  Does the veteran have anxiety?

c.  Does the veteran have 
suspiciousness?

d.  Does the veteran have panic 
attacks, and if so, how often does 
he have them?

e.  Does the veteran have chronic 
sleep impairment?

f.  Does the veteran have mild 
memory loss, such as forgetting 
names, directions, or recent events?

g.  Does the veteran have a 
flattened affect?

h.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?

i.  Does the veteran have difficulty 
in understanding complex commands?

j.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?

k.  Does the veteran have impaired 
judgment?

l.  Does the veteran have impaired 
abstract thinking?

m.  Does the veteran have 
disturbances of motivation and mood?

n.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?

j.  Has the veteran taken time off 
from work due to his PTSD, and if 
so, how much?

k.  Does the veteran have suicidal 
ideation? 

l.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

m.  Is the veterans speech 
intermittently illogical, obscure, 
or irrelevant?

n.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

o.  Does the veteran have spatial 
disorientation?

p.  Does the veteran neglect his 
personal appearance and hygiene?

q.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?

r.  Does the veteran have an 
inability to establish and maintain 
effective relationships?

To the extent possible, the examiner 
should state whether any positive 
symptomatology noted above is 
attributable to any conditions other than 
his service-connected PTSD.

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder, to include all evidence added to 
the record in accordance with paragraph 1 
above, and a copy of this REMAND should 
be made available to the examiner in 
conjunction with the examination.  All 
appropriate diagnostic tests should be 
accomplished.  After reviewing the claims 
file the veteran should be examined to 
determine the nature of all disorders of 
the left leg that might be present.  The 
examiner should order all studies and 
tests deemed appropriate for this 
purpose, including x-rays and any 
relevant nerve studies.  The examination 
report should include responses to the 
following medical questions:

a.  State as precisely as possible 
the diagnoses of all left leg 
disorders the veteran currently has.

b.  Is there malunion or nonunion of 
the veterans left fibula or tibia?

c.  State as precisely as possible 
any differences in the veterans leg 
lengths.  

d.  If the veteran has differences 
in leg lengths, does the veteran 
walk with a limp?

e.  State as precisely as possible 
all manifestations of the veterans 
service-connected left leg 
disability, to include any nerve 
damage, or muscle injuries, 
commenting specifically on whether 
any manifestations affect the 
veterans left knee or left ankle. 

f.  Does the veteran have 
superficial scars on his left leg 
which are poorly nourished with 
repeated ulceration?

g.  Does the veteran have 
superficial scars on his left leg 
which are tender and painful?

h.  What is the range of motion of 
the veterans left knee in terms of 
flexion and extension?

i.  What is the range of motion of 
the veterans left ankle in terms of 
dorsiflexion and plantar flexion?

j.  Does the veterans left knee 
and/or left ankle exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service 
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms.)?

k.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee/and or left 
ankle are used repeatedly over a 
period of time  (this determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups)?  

4.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
action was completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should take 
adjudicative action on the issue of 
entitlement to an increased rating for 
the veterans service-connected PTSD 
from 10 percent disabling and on the 
issue of an increased rating for 
residuals of a shrapnel wound to the 
left leg, to include a fracture of the 
left tibia and malunion with varus 
deformity, from 20 percent disabling.  
Regarding the veterans claim for an 
increased rating for his left leg 
disability, the RO must pay particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca, supra.  The RO must consider 
whether the veteran is entitled to a 
separate rating for any scars on his 
left leg.  The RO must rate the veteran 
under all applicable Diagnostic Codes, 
including Diagnostic Codes for muscle 
injuries if applicable.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
